Citation Nr: 0833302	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-10 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to an initial disability rating greater than 
10 percent for service-connected residual scars over lateral 
aspect of left eyebrow and left side of neck, status post 
shrapnel wound to neck and face.  

2.  Entitlement to an initial disability rating greater than 
10 percent for service-connected residual left sided sensory 
neuropathy, status post shrapnel wound to neck and face.  

3.  Entitlement to service connection for residuals, left 
tympanic membrane perforation.

4.  Entitlement to service connection for residuals, left eye 
trauma.


ATTORNEY FOR THE BOARD

April Maddox, Counsel 


INTRODUCTION

The veteran had active service from June 2001 through June 
2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which granted, in pertinent part, 
service connection for scars of the left eyebrow and left 
side of neck (assigning a noncompensable evaluation), granted 
service connection for left sided sensory neuropathy 
(assigning a 10 percent disability evaluation), and denied 
service connection for left tympanic membrane perforation and 
for left eye trauma.  

By supplemental statement of the case dated in December 2007, 
the RO increased the disability rating for the veteran's 
scars from noncompensable to 10 percent disabling effective 
June 12, 2005, the day after the veteran's separation from 
service.  Despite the RO's actions, the veteran's appeal for 
a higher initial rating for his scars remains before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that, 
where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).


FINDINGS OF FACT

1.  The veteran's residual scars over lateral aspect of left 
eyebrow and left side of neck, status post shrapnel wound to 
neck and face are manifested by a 11/2 centimeter (cm) scar 
over the dorsal aspect of the left hand that is disfiguring, 
flat, and hyperpigmented; seven small scars measuring a few 
millimeters over the dorsal aspect of the right hand and 
right fingers that are not disfiguring; a well-healed 
surgical scar measuring 1 1/2 cm over the left side of the neck 
that is disfiguring, flat, and hyperpigmented; a well-healed 
scar measuring 11/4 cm over the lateral aspect, just above the 
left eyebrow, that is slightly disfiguring, flat, and 
hypopigmented; a well-healed scar measuring 1/2 cm just in 
front of the left earlobe that is disfiguring, flat, and 
slightly hypopigmented.  Regarding all the above scars, there 
was no tenderness, tissue loss, ulceration, or keloid 
formation.  There was no abnormal texture, instability, 
adherence, or limitation of motion.  A few of these scars 
have underlying palpable shrapnel.   

2.  The veteran's residual left sided sensory neuropathy, 
status post shrapnel wound to neck and face, is manifested by 
scattered diminished sensation to light touch involving part 
of the left cheek as well as left side of the neck.

3.  There is no competent medical evidence of a current 
diagnosis of residuals, left tympanic membrane perforation.    

4.  There is no competent medical evidence of a current 
diagnosis of residuals, left eye trauma.    


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent for the veteran's residual scars over lateral 
aspect of left eyebrow and left side of neck, status post 
shrapnel wound to neck and face have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 7800 
(2007).

2.  The criteria for an initial disability rating greater 
than 10 percent for the veteran's residual left sided sensory 
neuropathy, status post shrapnel wound to neck and face have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8207 (2007).

3.  Service connection for residuals, left tympanic membrane 
perforation is not warranted.  38 U.S.C.A. §§ 1110, 1154(b), 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  Service connection for residuals, left eye trauma is not 
warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in November 2006 and in May 2008, VA 
notified the appellant of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the appellant 
to submit medical evidence showing that his service-connected 
scars and sensory neuropathy had worsened and relating his 
claimed residuals of a left tympanic membrane perforation and 
residuals of left eye trauma to active service and noted 
other types of evidence the veteran could submit in support 
of his claims.  The veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of these letters, the Board finds that VA 
substantially has satisfied the requirement that the veteran 
be advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The veteran's higher initial rating claims for scars and for 
left-sided sensory neuropathy are "downstream" elements of 
the RO's grant of service connection for these disabilities 
in the currently appealed rating decision issued in January 
2006.  For such downstream issues, notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 is not required in cases 
where such notice was afforded for the originating issue of 
service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).    

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although the 
veteran was not provided with pre-adjudication VCAA notice, 
and although the notice provided did not include notice of 
the Dingess requirements, the appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

The record also reflects that the veteran was provided a 
meaningful opportunity to participate effectively in the 
processing of his claim such that the notice error did not 
affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of June 12, 2005, the day after his discharge 
from service, and disability ratings were assigned.  He was 
provided notice how to appeal that decision and did so.  He 
also was provided a statement of the case which advised him 
of the applicable law and criteria required for a higher 
rating and he demonstrated his actual knowledge of what was 
required to substantiate a higher rating in his argument 
included on his substantive appeal.  Although he was not 
provided pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the May 2005 rating decision was 
fully favorable to the veteran on the issues of service 
connection for scars and for left-sided sensory neuropathy, 
and because the veteran's higher initial rating claims are 
being denied in this decision, the Board finds no prejudice 
to the veteran in proceeding with the present decision and 
any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In Dingess, the Veterans Court held 
that, in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for 
higher initial ratings for scars and for left-sided sensory 
neuropathy originates, however, from the grant of service 
connection for these disabilities.  Consequently, Vazquez-
Flores is inapplicable.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  VA has 
afforded the veteran physical examinations and obtained 
medical opinions as to the severity of disabilities.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; the veteran has not contended otherwise.  In summary, 
VA has done everything reasonably possible to notify and to 
assist the veteran and no further action is necessary to meet 
the requirements of the VCAA.

Factual Background

The veteran's service treatment records show that he was 
involved in an explosion in Iraq in May 2004 with shrapnel 
injuries to the left side of the face and neck, including the 
left ear and eye and both hands.  Upon separation from 
service in June 2005, the veteran submitted a claim for 
service connection for various disorders, including those 
sustained in the May 2004 explosion.

The veteran was afforded general, audiological, and eye VA 
examinations in June 2005.  During the general June 2005 
examination, the veteran reported that, in May 2004, while in 
Iraq, he sustained shrapnel wound injuries to the left side 
of his face, left side of his neck, left hand, and right 
hand.  

Regarding the hands, upon returning to the United States in 
January 2005, the veteran underwent surgery for removal of 
shrapnel in the left hand.  This surgery resulted in a 
surgical scar over the dorsal aspect of the left hand.  No 
surgery was required for the right hand but the examiner 
noted that the veteran had multiple small scars over the 
dorsal aspect of the right hand with underlying shrapnel 
still palpable.  The scars were reportedly well healed.  
There was no functional impairment or time loss from work.  
The veteran also reported that he underwent multiple laser 
surgeries for the small scars with improvement.  Some of the 
scars barely were visible.  Regarding the neck, upon return 
to the United States, the veteran underwent multiple 
surgeries for removal of shrapnel over the left side of the 
neck and left side of the face.  The veteran had multiple 
well-healed scars with some that were disfiguring.  The 
veteran had palpable shrapnel present on the left side of his 
face but was not sure about the left side of his neck.  

The veteran complained of occasional, infrequent pain on the 
left side of his face and neck.  The main problem, however, 
was numbness which had not improved.  The veteran reported 
occasional tingling.  The veteran had functional impairment 
as he could not feel very well the left side of his face and 
neck.  He denied time loss from work.  There was no physician 
recommendation for bed rest.  The veteran reported that all 
of his scars were deeply penetrating shrapnel wound scars but 
he did not recall ever being told that he had any exit wound 
scars, as all the shrapnel pieces still were imbedded deeply.  
There were no exit wounds on the right side of his face or 
neck.  There was numbness, and for that reason, the veteran 
believed there was involvement of nerves but did not know 
whether there is any involvement of fascia.  He had bleeding 
with involvement of the blood vessels but no involvement of 
bones.  The veteran denied any weakness of the neck or facial 
muscles.  He was able to keep up with normal work 
requirements.  Other than numbness on the left side of the 
face, he had no functional impairment.  

Examination of the skin revealed a well-healed surgical scar 
measuring 11/2 centimeters (cm) over the dorsal aspect of the 
left hand that was disfiguring, flat, and hyperpigmented 
(less than six square inches).  He also had at least seven 
small scars measuring a few millimeters over the dorsal 
aspect of the right hand and right fingers that were not 
disfiguring, flat, and some were slightly hyperpigmented and 
blackish in color (less than six square inches).  A few scars 
had underlying palpable shrapnel.  The veteran had a well-
healed surgical scar measuring 11/2 cm over the left side of 
the neck that was disfiguring, flat, and hyperpigmented (less 
than six square inches).  He had a well-healed scar measuring 
11/4 cm over the lateral aspect, just above the left eyebrow, 
that was slightly disfiguring, flat, and hypopigmented (less 
than six square inches).  He had a well-healed scar measuring 
1/2 cm just in front of the left earlobe that was disfiguring, 
flat, and slightly hypopigmented (less than six square 
inches).  

Regarding all the above scars, there was no tenderness, 
tissue loss, ulceration, or keloid formation.  There was no 
abnormal texture, instability, adherence, or limitation of 
motion.  All of the above scars either were surgical scars or 
entry wound scars.  There were no exit wound scars.  There 
was no evidence of damage to any muscle group, adhesion to 
bone, lower endurance, impairment of coordination, loss of 
muscle substance, or impairment of muscle tone from the 
shrapnel wounds.  There was also no evidence of tendon, bone, 
or joint damage.  Neurological examination revealed good tone 
bilaterally, with good active motion.  There was no atrophy 
or fasciculation.  Strength was 5/5 throughout, without focal 
motor deficits.  He had scattered diminished sensation to 
light touch involving part of the left cheek as well as left 
side of the neck.  Examination of the wrists, hands, and 
fingers revealed normal range of motion.

During the June 2005 VA audiological examination, the veteran 
reported a history of an explosive injury to the left side of 
his body in May 2004.  He developed a perforated left eardrum 
and moderate shrapnel injury over the left side, and he never 
followed up on the ear.  Physical examination showed that the 
ear canals and tympanic membranes were absolutely normal 
bilaterally.  The concha, auricle, and mastoid were normal.  
The nose, mouth, and throat were clear.  Neck was without 
adenopathy or thyroid masses.  There were no disturbances of 
gait or balance and there was no evidence of respiratory 
disease.  An audiogram was performed which showed normal 
hearing bilaterally.  The impression was tinnitus which was 
not associated with any hearing loss and resolved left 
tympanic membrane perforation.  

During the June 2005 VA eye examination the veteran reported 
that he was involved in a roadside explosion which led to a 
hole in his left eye.  He reportedly used some sort of a 
cream to the eye for two weeks and there was full recovery of 
the vision.  Physical examination revealed no evidence of any 
significant ocular injury.  The examiner noted that there was 
a scar on the left upper brow which had not lead to any long-
term complications.  

On VA scars examination in November 2007, the veteran 
reiterated his history of being involved in a roadside 
bombing in 2004 which resulted in shrapnel wounds on the left 
side of his forehead, left neck, left jaw, and both hands.  
Some of the shrapnel was removed but none was removed from 
the right hand.  There was no surgical intervention required 
and the excision and wounds healed well.  They measured 0.1 
to 0.2 cm and were barely visible.  The examiner noted that 
the veteran underwent removal of shrapnel from the left 
forehead above the left eyebrow.  The wound healed well and 
left a linear scar which measured 1.3 cm in length and 0.2 cm 
in width with depression of 0.1 cm.  Shrapnel also was 
removed from the left side of the neck with local anesthesia.  
The scar measured 1.5 cm in length and 0.2 cm in width.  
Another piece of shrapnel was removed from the dorsum of the 
left hand and the surgical incision and wound healed well and 
left a linear flat scar which measured 1.3 cm in length and 
0.2 cm in width.  The veteran reported that the roadside 
bombing incident resulted in black hyperpigmented spots on 
the left side of the forehead and neck which were not 
socially acceptable. He was then referred to the dermatology 
clinic where he underwent laser surgery and the 
hyperpigmented areas returned to normal color.  The veteran 
denied pain or itching of all scars but he did report 
numbness of the left face and bumps on the left forehead and 
right hand.  Physical examination revealed scars which were 
not inflamed, lacerated, or tender.  There was no keloid 
formation, no underlying tissue loss, and no functional 
impairment, but the veteran did have a mild-to-moderate scar 
on the left side of the face, left side of the neck, and 
dorsum of the left hand.  He had mild decreased sensation to 
touch and pin prick of the left side of the face due to 
original neuropathy.  Also, the veteran had bump-like papules 
embedded in the left forehead above the left eyebrow, on the 
lateral aspect of the left corner of the mouth, and on the 
dorsum of the second and fifth fingers of the right hand.  
There were most likely residuals of retained shrapnel wounds 
due to explosion.  Each measured 0.1 to 0.2 cm in diameter 
with no inflammation or tenderness.  An X-ray of the cervical 
spine and facial bone revealed no foreign bodies within the 
left neck or in the left tissue of the left face.  The 
impression was status post multiple shrapnel removal on the 
left side of the forehead that left a mild-to-moderate 
disfiguring scar above the left eyebrow with facial 
neuropathy, status post shrapnel removal from the left of the 
neck and on the dorsum of the left hand that left mild-to-
moderate disfiguring scars, and retained small palpable 
papules on the left forehead, lateral aspect of the left 
mouth corner, and on the dorsum of the right hand.    

Legal Criteria & Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, certain chronic diseases may be presumed to have 
been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more 
than one year after discharge may still be service connected 
if all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 
U.S.C.A. § 1154(b) do not establish a presumption of service 
connection; instead, they ease the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The statute provides a basis 
for determining whether a particular injury was incurred in 
service but not a basis to link the injury etiologically to 
the current condition.  See Cohen v. Brown, 10 Vet. App. 128, 
138 (1997). 

If a disability is determined to be service connected it will 
be assigned a disability rating.  Disability evaluations are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

"Staged ratings" or separate ratings for separate periods 
of time may be assigned based on the facts found following 
the initial grant of service connection.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Scars

The veteran's scars currently are rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.118, DC 7800.  Under DC 
7800 (disfigurement of the head, face, or neck), with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes [including eyelids], 
ears [auricles], cheeks, lips), or with six or more 
characteristics of disfigurement will be rated as 80 percent 
disabling.  With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes [including eyelids], 
ears [auricles], cheeks, lips), or with four or five 
characteristics of disfigurement the disability will be rated 
at 50 percent.  With visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes [including 
eyelids], ears [auricles], cheeks, lips), or with two or 
three characteristics of disfigurement the disability will be 
rated at 30 percent.  With one characteristic of 
disfigurement the disability will be rated at 10 percent. 38 
C.F.R. § 4.118, DC 7800.

The eight characteristics of disfigurement are: skin 
indurated and inflexible in an area exceeding six square 
inches; underlying soft tissue missing in an area exceeding 
six square inches; skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc) in an area exceeding six square 
inches; skin hypo or hyperpigmented in an area exceeding six 
square inches; scar adherent to the underlying tissue; 
surface contour of scar elevated or depressed on palpation; 
scar at least one-quarter inch in length; or scar five or 
more inches in length.  38 C.F.R. § 4.118, DC 7800, Note (1).

Scars, other than of the head, face, or neck, are to be rated 
under DCs 7801 to 7805.  Under DC 7801, which governs scars, 
other than the head, face, or neck, that are deep or cause 
limited motion, a 10 percent evaluation is assignable when 
the area or areas exceed six square inches (39 square 
centimeters).  A 20 percent evaluation is assignable when the 
area or areas exceed 12 square inches (77 square 
centimeters). 38 C.F.R. § 4.118, DC 7801.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7801, 
Note (1), (2).

Under DC 7802, which governs scars other than the head, face, 
or neck, that are superficial and do not cause limited 
motion, a 10 percent evaluation is assignable for area or 
areas of 144 square inches (929 square centimeters) or 
greater.  38 C.F.R. § 4.118, DC 7802.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A superficial scar is one not associated 
with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 
7802, Note (1), (2).

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803.  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, DC 7803, Note (1), (2).

Under DC 7804, a 10 percent evaluation is assignable for 
scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, DC 7804.  A superficial scar is one not 
associated with underlying soft tissue damage.  A 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.  (See 38 C.F.R. § 4.68 of this part 
on the amputation rule.)  38 C.F.R. § 4.118, DC 7804, Note 
(1), (2).

Under DC 7805, other types of scars will be rated based on 
limitation of function of affected part. 38 C.F.R. § 4.118, 
DC 7804.

The Board finds that the preponderance of the evidence is 
against an initial disability rating greater than 10 percent 
for the veteran's service-connected scars.  Under DC 7800, a 
30 percent disability rating is warranted with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes [including eyelids], ears [auricles], cheeks, 
lips), or with two or three characteristics of disfigurement.  
There was no tissue loss noted during the June 2005 and 
November 2007 VA examinations.  There also was no evidence of 
gross distortion and no evidence of two or three 
characteristics of disfigurement.  In particular, the scars 
on the face/neck were much smaller than six square inches and 
measured less than 5 inches in length.  An increased 
evaluation under DC 7801 or 7802 is not warranted as the 
veteran's scar area of the hands and neck does not exceed 77 
sq. centimeters.  An increased evaluation is also not 
warranted under DC 7803 or DC 7804 as a 10 percent rating is 
the highest rating possible under these diagnostic codes.  
Finally, as to DC 7805, the Board notes that there is no 
evidence of limitation of function of the hands or neck.  
Thus, the veteran is not entitled to an initial disability 
rating greater than 10 percent for his residual, scars over 
lateral aspect of left eyebrow and left side of neck, status 
post shrapnel wound to neck and face.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate scars, consideration of other diagnostic codes 
for evaluating the disability does not appear appropriate.  
See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, 
where the rating schedule does not provide a specific 
diagnostic code to rate the disability).  See also Butts v. 
Brown, 5 Vet. App. 532 (1993).

Residual left-sided neuropathy

The veteran has been assigned a 10 percent evaluation for 
residual of left sided neuropathy, status post shrapnel wound 
to neck and face under 38 C.F.R. § 4.124a, DC 8207.  DC 8207, 
pertaining to paralysis of the seventh (facial) cranial 
nerve, provides that incomplete, moderate paralysis warrants 
an evaluation of 10 percent.  Incomplete, severe paralysis 
warrants an evaluation of 20 percent. Complete paralysis 
warrants an evaluation of 30 percent.  A Note to DC 8207 
provides that ratings are dependent upon relative loss of 
innervation of facial muscles.  The term "incomplete 
paralysis" indicates impairment of function of a degree 
substantially less than the type of picture for complete 
paralysis given for each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating is to be for the 
mild, or, at most, the moderate degree. 38 C.F.R. § 4.124a.

The Board finds that the preponderance of the evidence is 
against an initial rating greater than 10 percent for 
service-connected left-sided sensory neuropathy.  The 
evidence shows that the veteran does not have severe 
incomplete paralysis or complete paralysis of his left 7th 
cranial nerve.  As noted above, the June 2005 VA neurological 
examination revealed good tone bilaterally, with good active 
motion.  There was no atrophy or fasciculation.  Strength was 
5/5 throughout without focal motor deficits.  While the 
veteran had scattered diminished sensation to light touch 
involving part of the left cheek as well as left side of the 
neck, severe incomplete paralysis of the left facial nerve 
was not present or nearly approximated, given the significant 
amount of function remaining.  See 38 C.F.R. §§ 4.40, 4.45.  
As the evidence fails to show that the veteran's incomplete 
paralysis of the seventh cranial nerve is severe, a higher 
evaluation is not warranted.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there is a specific diagnostic code 
to evaluate paralysis of the seventh (facial) cranial nerve, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  See also Butts v. Brown, 5 Vet. App. 532 
(1993).

Residuals, left tympanic membrane perforation

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
residuals, left tympanic membrane perforation.  While the 
veteran's service treatment records show a history of left 
tympanic membrane perforation after the May 2004 explosion, 
there is no evidence of current residuals, left tympanic 
membrane perforation.  As above, during the June 2005 VA 
audiological examination the examiner noted that the 
veteran's left tympanic membrane perforation had resolved.    

The veteran argues that, while he currently does not suffer 
from residuals of left tympanic membrane perforation, he 
should be service-connected for the disorder since there was 
evidence that it occurred in service and he should be 
assigned a non-compensable disability evaluation.  The 
regulations are clear, however; service connection may be 
granted only if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  The Veterans Court also has held that 
current disability is required in order to establish service 
connection.  See Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. at 225.  As the veteran does not have current residuals 
of left tympanic membrane perforation, service connection 
must be denied.   

Residuals, left eye trauma

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
residuals, left eye trauma.  While the veteran's service 
treatment records show a history of left eye trauma after the 
May 2004 explosion, there is no evidence of current 
residuals, left eye trauma.  As above, during the June 2005 
VA eye examination the examiner noted that while there was a 
scar on the left upper brow, there this scar did not lead to 
any long-term complications and there was no evidence of any 
significant ocular injury.    

The veteran argues that, while he currently does not suffer 
from residuals of left eye trauma, he should be service-
connected for the disorder since there was evidence that it 
occurred in service and assigned a non-compensable disability 
evaluation.  The regulations are clear, however; service 
connection may be granted only if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The Veterans Court 
also has held that current disability is required in order to 
establish service connection.  See Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  As the veteran does not have 
current residuals of left eye trauma, service connection must 
be denied.   

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to an initial disability rating greater than 10 
percent for residual scars over lateral aspect of left 
eyebrow and left side of neck, status post shrapnel wound to 
neck and face, is denied.

Entitlement to an initial disability rating greater than 10 
percent for residual left-sided neuropathy, status post 
shrapnel wound to neck and face, is denied.

Entitlement to service connection for residuals, left 
tympanic membrane perforation is denied.

Entitlement to service connection for residuals, left eye 
trauma is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


